FIRST AMENDMENT

TO

SECOND AMENDED AND RESTATED ADVISORY MANAGEMENT AGREEMENT

 

This FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED ADVISORY MANAGEMENT
AGREEMENT (the “Amendment”), dated December 20, 2011, by and between BEHRINGER
HARVARD OPPORTUNITY REIT I, INC., a Maryland corporation (the “Company”), and
BEHRINGER HARVARD OPPORTUNITY ADVISORS I, LLC, a Texas limited liability company
(the “Advisor”), as successor in interest to Behringer Harvard Opportunity
Advisors I LP, a Texas limited partnership.

 

WHEREAS, the Company and the Advisor previously entered into that certain Second
Amended and Restated Advisory Management Agreement dated May 13, 2011 (the
“Agreement”).

 

WHEREAS, pursuant to Section 6.06 of the Agreement, the Company and the Advisor
desire to amend the Agreement to reduce the asset management fee payable to the
Advisor under the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which hereby are acknowledged, the parties
hereto, intending to be legally bound hereby, do hereby agree as follows:

 

1. Defined Terms. Any term used herein that is not otherwise defined herein
shall have the meaning ascribed to such term as provided in the Agreement.

 

2. Amendment to Article III. Effective January 1, 2012, Article III, Section
3.01(a) of the Agreement is hereby deleted in its entirety and replaced with the
following:

 

(a)                Asset Management Fee. The Company shall pay the Advisor a
monthly Asset Management Fee in an amount equal to 1/12th of 0.60% of Aggregate
Asset Value as of the last day of the month, payable on the 15th day of
following month.

 

3. Continuing Effect. Except as otherwise set forth in this Amendment, the terms
of the Agreement shall continue in full force and effect and shall not be deemed
to have otherwise been amended, modified, revised or altered.

 

4. Counterparts. The parties agree that this Amendment has been or may be
executed in several counterparts, each of which shall be deemed an original, and
all counterparts shall together constitute one and the same instrument.

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

  BEHRINGER HARVARD OPPORTUNITY REIT I, INC.               By: /s/ Terry L. Gage
    Terry L. Gage     Its Authorized Representative               BEHRINGER
HARVARD OPPORTUNITY ADVISORS I, LLC               By: Harvard Property Trust,
LLC,
its Manager                   By: /s/ Robert S. Aisner       Robert S. Aisner  
    Chief Executive Officer

 

 

 



 

 

